Citation Nr: 0100796	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bronchiectasis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to December 
1968.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1998 rating 
decision from the Los Angeles, California, Regional Office 
(RO), which, in pertinent part, confirmed the schedular 10 
percent evaluation in effect for bronchiectasis.  The veteran 
perfected a timely appeal to that decision.

In January 2000, the Board remanded this case to the RO to 
schedule the veteran for a videoconference hearing before a 
member of the Board in Washington, D.C.  However, in lieu of 
a videoconference hearing, the veteran was afforded a 
personal hearing before a member of the Board sitting at the 
Los Angeles, California, RO in July 2000.


REMAND

It is significant to note that the veteran was given a 
Department of Veterans Affairs (VA) general medical 
examination in March 1998.  At that time, the examiner 
concluded that the veteran had a diagnosis of moderate severe 
chronic obstructive pulmonary disease (COPD) with secondary 
bronchiectasis and evidence of recurrent pneumonias.  
However, the Board observes that the examiner did not provide 
any information regarding the degree of impairment 
experienced by reason of pathology attributable to the 
service-connected bronchiectasis, or whether this disability 
otherwise meets the criteria requisite to a grant of a 30 
percent rating under Diagnostic Code 6601.  Precisely, there 
was no mention as to symptomatology such near constant 
findings of cough with purulent sputum, anorexia, weight 
loss, or frank hemoptysis, or whether the veteran requires 
constant antibiotic usage.  Additionally, there was no 
mention as to whether the veteran experiences incapacitating 
episodes of infection of two to four weeks total duration per 
year or whether the veteran has daily productive cough with 
sputum that is purulent or blood-tinged requiring prolonged 
antibiotic usage (lasting four to six weeks) more than twice 
per year.

VA's duty to assist veterans in the development of facts 
pertinent to their claims requires that the VA accomplish 
additional development of the record, to include obtaining 
the report of an adequate VA examination, if it finds that 
the record currently before it is inadequate.

The Board, therefore, concludes that a VA respiratory 
examination would provide a record upon which a fair, 
equitable, and procedurally correct decision on the veteran's 
claim could be rendered, particularly in view of contentions 
advanced by the veteran that his bronchiectasis has increased 
in severity since he was last examined.

Prior to having the veteran undergo further evaluation, the 
RO should obtain and associate with all outstanding pertinent 
treatment records, so that the examiner's review of the 
veteran's pertinent medical history is an informed one.  The 
record reflects that the veteran has received outpatient 
treatment at the VA Medical Center (VAMC) in West Los 
Angeles, California, and the VAMC in Sepulveda, California.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Such records may also contain 
diagnostic studies or clinical findings that may be 
determinative in the disposition of this claim.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit, which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VAMC in West Los 
Angeles, California, and the VAMC in 
Sepulveda, California, dated subsequent 
to March 1997; as well as from any other 
source or facility identified by the 
veteran.  If any requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should arrange for the veteran 
to undergo a VA respiratory examination 
to determine the current nature and 
extent of his service-connected 
bronchiectasis.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
necessary tests, studies (to include 
pulmonary function testing), and 
consultations should be accomplished (and 
the reports made available to, and 
considered by, the examiner prior to 
completion of his/her report).  All 
clinical findings should be set forth in 
detail.

The examination report should include a 
narrative detailing the extent, frequency 
and duration of symptomatology, as 
reported by the veteran.  The examiner 
should then provide a narrative of 
objective examination findings, 
indicating the presence or absence of the 
following: near constant findings of 
cough with purulent sputum, anorexia, 
weight loss, or frank hemoptysis.

It is important to explore what, if any, 
medication is taken for bronchiectasis, 
specifically to include antibiotics, and 
the frequency and duration of use.  Based 
on the veteran's complaints and the 
objective examination findings, the 
examiner should identify all co-existing 
respiratory disorders.  If any 
respiratory disorders, including chronic 
obstructive pulmonary disease and 
pneumonia, are identified in addition to 
the veteran's service-connected 
bronchiectasis, the examiner should 
review the veteran's in-service and post-
service medical records and express an 
opinion as to whether any additional 
disorder is related to bronchiectasis by 
causation or aggravation.  If it is 
concluded that there is no relationship 
between bronchiectasis and any other 
respiratory disorder, the examiner should 
then specify, insofar as is possible, 
which of the above symptoms and findings 
are attributable solely to the veteran's 
service-connected bronchiectasis, and 
further identify the frequency and 
duration of episodes of infection and 
required use of antibiotics attributable 
solely to the veteran's bronchiectasis.

Additionally, the examiner should state 
whether or not the veteran has daily 
productive cough with sputum that is 
purulent or blood-tinged requiring 
prolonged antibiotic usage (lasting four 
to six weeks) more than twice per year.

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, he/she 
should clearly so state.  Otherwise, all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for increased rating for bronchiectasis 
on the basis of all pertinent evidence of 
record and legal authority, specifically 
to include that cited to above.  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

